Citation Nr: 1633938	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for fibroid tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Jurisdiction of the matter was subsequently transferred to the RO in Baltimore, Maryland.

In June 2016, the Veteran was afforded a videoconference hearing before the undersigned.

The issues of service connection for a psychiatric disorder other than PTSD, a headache disorder, fibromyalgia, and fibroid tumors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD is the result of military sexual trauma (MST) during active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is granting service connection for PTSD, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  


II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Regarding her claim of service connection for a psychiatric disorder, the Veteran alleges that she experienced an in-service stressor involving MST.  Specifically, the Veteran claims that she worked with the manager of the All-American Inn at McGuire Air Force Base whose job was to train her and others.  She reported that one evening she asked him to cover the front desk while she used the restroom and while she was on the toilet, he broke in and tried to assault her.  

The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

As an initial matter, the Veteran has been diagnosed as having an unspecified psychotic disorder and a borderline personality disorder, which are addressed in the remand portion of this decision.

Service treatment records are silent for any findings or treatment of a psychiatric disorder and her personnel records do not contain a report of any inservice attacks.  Examination on enlistment notes that psychiatric evaluation was normal. 

The Veteran's post-service treatment records show that the Veteran was sexually abused as a child.  A May 2014 VA examination report states that she was attacked at age 15 for which she was hospitalized for 3 weeks and she reported having a "nervous breakdown" at age 16 in 1982 and having another "nervous breakdown" prior to service.  She had no formal psychiatric treatment during service.  The Veteran stated that she reported the attack to the Judge Advocate General (JAG), but was subsequently reprimanded for bouncing a check and received a general discharge due to a pattern of misconduct.

The absence of documentation of her MST is not unexpected in light of the regulations concerning PTSD due to personal assault, which suggest that evidence from sources other than official service records may be necessary to corroborate a veteran's account of a stressor incident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Private treatment records dated March 2009 and June 2009 reported that the Veteran was sexually harassed by supervisor and was assaulted in a restroom and was also sexually abused as a child between the ages of 7-13.  She was diagnosed as having PTSD, anxiety and borderline personality disorder by a physician for the Social Security Administration. 

The May 2014 VA examiner diagnosed the Veteran with PTSD, unspecified psychotic disorder, and borderline personality disorder.  The examiner noted that the Veteran's PTSD was attributed to exposure to childhood sexual trauma and the Veteran's report of her sexual assault in service was found to meet the stressor criteria for PTSD.  The examiner opined that the Veteran's PTSD and borderline personality disorder are most likely due to multiple incidents of childhood sexual trauma.  However, although there was no evidence of a military sexual trauma (MST), based upon her report it is as least as likely as not that PTSD symptoms were exacerbated by her reported sexual assault.  The examiner further explained that the lack of evidence that a MST event occurred does not eliminate the possibility that it did occur.  The examiner found that it was clear in this case that the Veteran had mental disorder symptoms and mental health treatment prior to the service and given her progression of symptoms, the nature of her exacerbations and her report, it was as least as likely as not that her pre-existing PTSD was aggravated beyond its natural progression by events in the military. 

During the June 2016 Board hearing, the Veteran credibly testified to being personally assaulted while in service.  

In this type of case, the VA examiner's opinion itself is supporting evidence that the claimed in-service stressor actually occurred.  See Menegassi, 683 F.3d at 1382.  

When considering the consistent and credible evidence, the Board finds that an in-service stressor at least as likely as not occurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although the medical evidence of record and the May 2014 VA examiner report that the Veteran was sexually abused and was treated for psychiatric problems prior to service, and her pre-existing PTSD was aggravated beyond its natural progression by events in the military, the examiner failed to provide an opinion that showed clear and unmistakable evidence that a psychiatric condition existed prior to service.  Consequently, the Board finds that the evidence does support a finding that the Veteran's PTSD is related to service.  Given the clinical diagnosis of PTSD and the opinion that her PTSD symptoms were exacerbated by the in-service stressor of MST, the Board finds that the Veteran has PTSD that is at least as likely as not attributable to an in-service event.  Therefore, the Board concludes that the criteria for service connection for PTSD are met, and service connection for PTSD is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that her psychiatric disorders (e.g., an unspecified psychotic disorder and a borderline personality disorder), other than PTSD, headaches, fibromyalgia, and fibroid tumors are aggravated by her PTSD.  As the Veteran has been granted service connection for PTSD in this decision and as the Veteran has not yet been afforded a VA examination in connection with these claimed disorders on appeal, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of her psychiatric disorders (specifically an unspecified psychotic disorder and a borderline personality disorder) other than PTSD.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any a psychiatric disorder other than PTSD had its onset during, or is related to, active service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder other than PTSD is caused or aggravated by her service-connected PTSD.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for a medical examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of her headache disorder, fibromyalgia, and fibroid tumors.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current a headache disorder, fibromyalgia, and fibroid tumors had their onset during, or is related to, active service.  The examiner should consider the inservice treatment for headaches and anemia.  The examiner must also determine whether the Veteran has fibromyalgia.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that her headache disorder, fibromyalgia, and fibroid tumors are caused or aggravated by her service-connected PTSD.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


